DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8, 2021.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 7,275,622 B2) in view of Nikander et al. (US 2018/0057309 A1) further in view of Sudi et al. (US 2019/0202659 A1).
Claim 1: Hall et al. discloses a monitoring system for controlling self-testing of a rescue/evacuation system for a traction elevator including a back-up power supply (back-up power generation system) consisting of a back-up battery power supply (dc battery power system 50) and a three-phase AC generator (90) (column 4 lines 4-7).  A self-testing module (low battery detection circuit 56) is in communication with battery (52) of the three-phase AC back-up battery power supply (column 4 lines 8-10) and an elevator control system communicating with a job cycle lock-out timer (42) (column 4 lines 25-28).  The self-testing module includes a processor for initiating and performing measurements of the three-phase AC back-up battery power supply, including measurements of the battery supply (column 4 lines 25-28).  This reference fails to disclose the self-testing module to be a self-testing process module, the processer to control a series of steps for measuring, measurements to include measurements of the 
However Nikander et al. teaches a monitoring system for controlling self-testing of a rescue/evacuation system for a traction elevator where a self-testing process module (battery test module) includes a processor to control a series of steps for measuring a back-up battery power supply, including of voltage and/or current measurements of the battery supply under load (page 1 ¶ [0009]).  A test load is further shown to be applied to the battery by supplying power to a motor (26) (page 2 ¶ [0017]-[0019]), where the motor is a three-phase AC motor, as can be seen from Fig. 1.  Therefore measurements of the battery supply are performed under AC load.  A database is in communication with the back-up battery power supply and an elevator control system in order to store (record) results of self-testing processes corresponding to an initial discharge profile (pages 3 ¶ [0042]), and a communications unit transmits test results corresponding to a status (health state) to a remote maintenance system (remote maintenance center) (page 4 ¶ [0055]).  
Given the teachings of Nikander et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system disclosed in Hall et al. with providing the self-testing module to further include a self-testing process module, the processer to control a series of steps 
However Sudi et al. teaches a monitoring system where testing is initiated on a component using captured media (page 1 ¶ [0006]) according to a defined schedule (page 1 ¶ [0011]).  A user device (308) includes a display unit to provide visual information (sequence of images) regarding a status of self-testing processes and their results for a user to input a confirmation of the test (page 4 ¶ [0045]-[0046]).
Given the teachings of Sudi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system disclosed in Hall et al. as modified by Nikander et al. with providing the processor to be programmed to initiate testing of the battery under AC load on a defined schedule, and a display unit to provide visual information regarding a status of self-testing processes and their results.  Doing so would allow periodic testing 
Claim 2: Hall et al. modified by Nikander et al. and Sudi et al. discloses a monitoring system as stated above, where a data bus is shown in FIG. 2 of Sudi et al. to establish a communication link between each element within the system. Therefore the data bus establishes a communication link between each of the self-testing process module, the display unit, the database and the communications unit.
Claim 3: Hall et al. modified by Nikander et al. and Sudi et al. discloses a monitoring system where the communication unit transmits test results to a remote maintenance system, as stated above.  The test results are disclosed in Nikander et al. to include requests for replacement items as necessary (page 1 ¶ [0010]).  These references fail to disclose the remote maintenance system to be cloud-based.
However Sudi et al. teaches a monitoring system where a communication unit transmits test results of components to a cloud-based remote system (page 4 ¶ [0047]).
Given the teachings of Sudi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system disclosed in Hall et al. as modified by Nikander et al. with providing the remote maintenance system to be cloud-based.  Doing so would allow the results to “be utilized as reference [data]” and “can be stored … for access at another time” as taught in Sudi et al. (page 4 ¶ [0047]).
Claim 4: Hall et al. modified by Nikander et al. and Sudi et al. discloses a monitoring system where the communication unit transmits test results to a remote 
However Sudi et al. teaches a monitoring system where a communication unit transmits data to a cloud-based remote system (page 4 ¶ [0047]), using a wireless transmission medium (page 3 ¶ [0042]).
Given the teachings of Sudi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system disclosed in Hall et al. as modified by Nikander et al. with providing the remote maintenance system to be cloud-based, and a wireless transmission medium to be used to communicate with the remote maintenance system.  Doing so would allow the results to “be utilized as reference [data]” and “can be stored … for access at another time” as taught in Sudi et al. (page 4 ¶ [0047]).
Claim 5: Hall et al. modified by Nikander et al. and Sudi et al. discloses a monitoring system where the display unit is included in a user device, as stated above. The user device is shown in Sudi et al. to be a mobile phone (page 3 ¶ [0040]). Therefore the display unit takes the form of a graphical user interface, as is recognized in the art.
Claim 7: Hall et al. modified by Nikander et al. and Sudi et al. discloses a monitoring system as stated above, but fails to disclose the self-test process module to further initiate a self-testing of an elevator car via communications with the elevator control system.

Given the teachings of Sudi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system disclosed in Hall et al. as modified by Nikander et al. with providing the self-test process module to further initiate a self-testing of an elevator car via communications with the elevator control system. Doing so would allow periodic testing “according with prescribed maintenance and/or elevator inspection code requirements” as taught in Sudi et al. (page 4 ¶ [0045]).
Claim 8: Hall et al. modified by Nikander et al. and Sudi et al. discloses a monitoring system as stated above, where the self-testing of the elevator car is disclosed in Hall et al. to provide emergency power to the elevator system to recover functioning of the elevator system upon sensing a power loss (column 2 lines 16-25), including performing a rescue operation and performing an evacuation operation (safe release) using three-phase AC back-up battery power, as shown in Nikander et al. (page 1 ¶ [0008]).  An evacuation operation is performed by moving the elevator car to a floor and opening and closing elevator doors, as is recognized in the art.
Claim 9: Hall et al. modified by Nikander et al. and Sudi et al. discloses a monitoring system as stated above, where the self-test process module is shown in Hall et al. to monitor battery charging processes during normal operation (column 4 lines 38-44).
Claim 10: Hall et al. modified by Nikander et al. and Sudi et al. discloses a monitoring system as stated above, where the self-test process module monitors performance of a battery charger included within the three-phase AC back-up back-up power supply, as shown in Fig. 4 of Hall et al. (column 4 lines 8-11).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 7,275,622 B2) modified by Nikander et al. (US 2018/0057309 A1) and Sudi et al. (US 2019/0202659 A1) as applied to claim 1 above, further in view of Fonteneau (US 2019/0084797 A1).
Claim 6: Hall et al. modified by Nikander et al. and Sudi et al. discloses a monitoring system where a display unit provides visual information corresponding to self-testing processes, as stated above.  The display unit is shown in Sudi et al. to allow a user to input whether the test has been passed, failed, or requires a follow up (page 4 ¶ [0046]).  Therefore the display unit includes an alpha-numeric display for presenting selected messages identifying testing procedures and results, as is recognized in the art.  These references fail to disclose the display to include a plurality of indicator lamps associated with separate trouble-shooting conditions.
However Fonteneau teaches a monitoring system, where a plurality of indicator lamps (light) are associated with separate inspection notifications corresponding to separate trouble-shooting conditions in which a diagnostic should be performed (pages 4-5 ¶ [0049]).
Given the teachings of Fonteneau, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system disclosed in Hall et al. as modified by Nikander et al. and Sudi et al. .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 7,275,622 B2) modified by Hall et al. (US 7,275,622 B2) modified by Nikander et al. (US 2018/0057309 A1) and Sudi et al. (US 2019/0202659 A1) as applied to claims above, further in view of Wesson et al. (US 8,172,042 B2).
Claim 11: Hall et al. modified by Nikander et al. and Sudi et al. discloses a monitoring system as stated above, where the self-testing of the elevator car includes measuring the battery power, as shown in Hall et al. (column 1 lines 53-56) used to perform a rescue operation (column 2 lines 16-25).  These references fail to disclose the self-testing process module to utilize a plurality of battery power measurements associated with rescue operations and collected over time to predict performance capabilities of the back-up battery supply during future rescue operations.
However Wesson et al. teaches a monitoring system where a record of power demands collected over time are maintained to predict (anticipate) performance capabilities (power demands) during future operations (column 5 lines 22-25).
Given the teachings of Wesson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system disclosed in Hall et al. as modified by Nikander et al. and Sudi et al. with providing the self-testing process module to utilize a plurality of battery power 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 8, 2021